EXHIBIT 32.1 CERTIFICATION CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Soupman, Inc. (the “Registrant”) hereby certifies, to such officer’s knowledge, that: the accompanying Form 10-Q of theRegistrant for the quarter ended November 30, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: January 11, 2013 By: /s/ Arnold Casale Name: Arnold Casale Title: Chief Executive Officer (Principal Executive Officer)
